                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA


  UNITED STATES OF AMERICA                        )
                                                  )     1:15-cr-39
         v.                                       )
                                                  )     Judge Collier
  ROBERT R. DOGGART                               )     Magistrate Judge Lee


                                  MEMORANDUM & ORDER

         Before the Court is a motion by Defendant, Robert R. Doggart, to be released on bond

  pending his resentencing hearing. (Doc. 327.) Defendant also filed a supplemental motion. (Doc.

  328.) The United States (the “Government”) responded in opposition (Doc. 331), and Defendant

  replied (Doc. 332). Defendant filed an additional supplement, titled as a third supplement. (Doc.

  333.) For the reasons discussed below, the Court DENIES Defendant’s motion.



  I.     BACKGROUND

         This case is before the Court on a second remand from the Court of Appeals for the Sixth

  Circuit. (Docs. 323, 324.) Following a conviction at trial, Defendant was sentenced to 235 months

  of imprisonment, three years of supervised release, and a $200 special assessment. (Doc. 249.)

  Defendant’s sentence of imprisonment consisted of 120 months for solicitation to commit a civil

  rights offense by using a dangerous weapon, explosives, or fire to damage or destroy religious

  property because of the religious character of the property under 18 U.S.C. § 247(a)(1) and 18

  U.S.C. § 373, and 115 months for solicitation to commit arson of a building under 18 U.S.C.

  § 844(i) and 18 U.S.C. § 373, to be served consecutively. (Id.) The target of both crimes was the

  self-titled community of Islamberg, New York. The Court of Appeals affirmed Defendant’s




Case 1:15-cr-00039-CLC-SKL Document 334 Filed 05/06/20 Page 1 of 7 PageID #: 6072
  conviction for solicitation to damage religious property and reversed his conviction for solicitation

  to commit federal arson, finding the targeted property was not used in interstate commerce or in

  any activity affecting interstate commerce. (Doc. 323.) The Court of Appeals remanded the case

  for Defendant to be resentenced. (Id.; see also Doc. 324 [Mandate].) Defendant’s resentencing

  hearing is scheduled for June 17, 2020. (Doc. 325.)

         Defendant was on bond without significant incident from May 2015 until the jury’s verdict

  on February 16, 2017, except during a custodial psychiatric examination for several months during

  the spring of 2016. (Doc. 212.) Following the jury’s verdict, the Court revoked Defendant’s bond

  and remanded him to the custody of the U.S. Marshal. (Doc. 176.) The Court denied Defendant’s

  subsequent motion for reinstatement of bond pending sentencing, finding Defendant failed to

  establish by clear and convincing evidence that he was not likely to flee or pose a danger to other

  persons or the community. (Doc. 212.)



  II.    STANDARD OF REVIEW

         Release of a defendant after conviction and before sentencing is governed by 18 U.S.C.

  § 3143. Fed. R. Crim. P. 46(c). That statute, part of the Mandatory Detention Act, 18 U.S.C.

  §§ 3141 et seq. (the “Act”), creates a rebuttable presumption in favor of detaining a person who

  has been found guilty of a crime. See United States v. Parrett, 486 F. App’x 544, 548 (6th Cir.

  2012) (citing 18 U.S.C. § 3143(a)).

         A defendant may rebut the presumption in favor of detention. First, the judge must either

  find “a substantial likelihood that a motion for acquittal or new trial will be granted,” or the

  government must have recommended that the defendant not be sentenced to a term of

  imprisonment. 18 U.S.C. § 3143(a)(2)(A). Second, in addition to satisfying either of the two


                                                   2

Case 1:15-cr-00039-CLC-SKL Document 334 Filed 05/06/20 Page 2 of 7 PageID #: 6073
  foregoing conditions, the judge must find “by clear and convincing evidence that the person is not

  likely to flee or pose a danger to the safety of any other person or the community.” 18 U.S.C.

  § 3143(a)(2)(B).

         In the alternative, even if a defendant is subject to detention under 18 U.S.C. § 3143(a)(2)

  as described in the preceding paragraph, the defendant may be released “if it is clearly shown that

  there are exceptional reasons why such person’s detention would not be appropriate.” 18 U.S.C.

  § 3145(c); see also United States v. Christman, 596 F.3d 870, 870–71 (6th Cir. 2010) (holding

  district court erred in not considering whether defendant who was subject to detention under 18

  U.S.C. § 3143(a) had shown exceptional reasons to support his release pending sentencing under

  18 U.S.C. § 3145(c)). The judge must still, however, find “by clear and convincing evidence that

  the person is not likely to flee or pose a danger to the safety of any other person or the community

  if released,” whether the person is released on the person’s own recognizance or on bond. 18

  U.S.C. § 3145(c) (incorporating by reference 18 U.S.C. § 3143(a)(1)).

         The “clear and convincing” standard applies only to whether the defendant is likely to flee

  or pose a danger to others. See United States v. Roth, 642 F. Supp. 2d 796, 798 (E.D. Tenn. 2009).

  Exceptional reasons for release under § 3145(c) must be “clearly shown.” 18 U.S.C. § 3145(c).



  III.   DISCUSSION

         Defendant moves for bond pending his resentencing hearing. (Docs. 327, 328, 333.) He

  relies on 18 U.S.C. § 3145(c), which requires a showing by clear and convincing evidence that he




                                                   3

Case 1:15-cr-00039-CLC-SKL Document 334 Filed 05/06/20 Page 3 of 7 PageID #: 6074
  is not likely to flee or pose a danger to any other person or the community and a clear showing of

  exceptional circumstances justifying release.1

         Defendant argues he is not a flight risk, in that he complied with his pretrial release

  conditions, he is “extremely motivated to fight his conviction and clear his name,” he wants to be

  near his daughters in Hamilton County, Tennessee, and he has numerous health conditions that

  require continuing medical care. (Doc. 327 at 4.) The Government does not address Defendant’s

  risk of flight directly. (See Doc. 331 at 8 (quoting Doc. 327 at 2).)

         Defendant argues he is not a risk to the community because, despite the Court’s observation

  that he was delusional about Islamberg, he did not engage in any conduct that could be construed

  as a threat to or solicitation regarding Islamberg during his lengthy pretrial release. (Doc. 327 at

  4–5.) Nor, he argues, did he engage in any dangerous conduct while incarcerated, even though he

  has had access to email, the telephone, and the mail. (Doc. 332 at 1–2.) He argues the evidence

  at trial never showed he started a trip to Islamberg. (Doc. 327 at 5.) As to his state of mind,

  Defendant argues the Government has not offered any evidence that Defendant remains fixated on

  harming Islamberg. (Doc. 332 at 2.) He argues that, despite the mental-health issues that

  contributed to his fixation on Islamberg, he has not made any further threats against that

  community, but has become obsessed instead with exonerating himself and planning his future

  professional life. (Id.) Finally, he argues he has every motivation to comply with any release



         1
            In his initial motion, Defendant asserts that his guideline range will be 51 to 63 months,
  and that, considering good-time credit, he has served nearly that time in custody. (Doc. 327 at 1.)
  This would be relevant under 18 U.S.C. § 3143(a)(2)(A)(ii) as to whether the Government is
  recommending no sentence of imprisonment. The Government responds that it intends to seek a
  sentence substantially higher than the range Defendant identifies, either through a terrorism
  enhancement or a departure. (Doc. 331 at 5–7.) Defendant does not address this point further in
  his reply. (See Doc. 332.) Because the procedural posture of the case also makes it not
  substantially likely that a motion for acquittal or new trial will be granted, see 18 U.S.C.
  § 3143(a)(2)(A)(i), the Court will consider Defendant’s motion under 18 U.S.C. § 3145(c).
                                                    4

Case 1:15-cr-00039-CLC-SKL Document 334 Filed 05/06/20 Page 4 of 7 PageID #: 6075
  conditions that may be imposed, as his post-conviction conduct will be relevant when the Court

  sets his new sentence.2 (Doc. 327 at 5.)

         The Government argues that neither Defendant’s health conditions nor his advancing age

  decrease his dangerousness to society, because he was older and already in poor health when he

  committed his offense conduct. (Doc. 331 at 8.) The Government further argues that Defendant’s

  offense conduct involved his powers of persuasion, which have not diminished with age. (Id.)

  The Government points to statements in Defendant’s recorded calls indicating that he did not fear

  death and suggests that his advancing age may make Defendant more dangerous, not less, if he

  believes he is running out of time to do something important to him. (Id.)

         Defendant bears the burden of showing by clear and convincing evidence that he is not

  likely to pose a danger to any other person or the community. Roth, 642 F. Supp. 2d at 798. His

  assertions that the Government has not offered evidence that he is still fixated on harming

  Islamberg or that he took harmful actions while on pretrial release or incarcerated therefore seek

  to reverse the burden of proof.

         The Court credits Defendant’s counsel’s assertion that Defendant is now obsessed with

  clearing his name in this case. But this does not satisfy Defendant’s burden of proof as to release

  pending resentencing, for three reasons.       First, as Defendant and the Government both

  acknowledge, Defendant’s patterns of grandiose and fixated thinking appear to be related to



         2
           Defendant also argues that the Government should not oppose his motion because one of
  the attorneys for the Government did not think Defendant’s bond should have been revoked
  pending sentencing, and nothing has happened that should have changed that. (Doc. 332 at 1
  (citing Doc. 292 at 10 (attorney for Government notes in context of motion for detention pending
  sentencing that his co-counsel “is not in agreement with me on this issue,” after addressing whether
  Defendant’s confinement should be delayed until he could be in a facility that could address his
  mental-health needs and before addressing whether the Mandatory Detention Act applied)).)
  Regardless of the issue on which the Government’s two attorneys disagreed, the Court determines
  the issue based on the current facts.
                                                   5

Case 1:15-cr-00039-CLC-SKL Document 334 Filed 05/06/20 Page 5 of 7 PageID #: 6076
  Defendant’s mental-health issues. There is no evidence before the Court of any improvement or

  amelioration of those issues. Second, while Defendant’s current obsession revolves around his

  legal situation, a desire to harm the community which is at the center of the case against him is not

  inconsistent with an obsession with proving himself right, nor is there any evidence that it is

  unlikely that the focus of his obsession could shift again in a dangerous direction with a change in

  circumstances.

         Third, an obsession with exonerating himself in the face of the evidence at trial shows that

  Defendant still has no remorse regarding his offense conduct. The evidence at trial included

  Defendant’s own statements about killing people in an attack on Islamberg’s mosque. It also

  included Defendant’s travel, while armed, to meet with and solicit others to attack Islamberg.

  Given the nature of Defendant’s offense, Defendant’s obsession with clearing his name leaves the

  Court unconvinced that he is unlikely to harm others if released, even if the Court were to impose

  conditions on his internet use.

         The Court accordingly finds Defendant has not established by clear and convincing

  evidence that he is not likely to pose a danger to other persons or the community.

         Defendant argues exceptional circumstances justify his release in that his age and serious

  heart conditions put him at a high risk of complications and death if he contracts COVID-19. (Doc.

  327 at 9.) He notes the increasing numbers of diagnosed cases of COVID-19 in Bureau of Prisons

  facilities over the course of his filings, culminating in noting that there appears to be an active

  outbreak of the virus in his unit, and the BOP reported five inmates and one staff member had

  tested positive at his facility as a whole as of April 29, 2020.3 (See, e.g., Docs. 327 at 8–9, 328 at



         3
           As of May 4, 2020, the BOP reported forty-seven inmates and one staff member had
  tested positive for COVID-19. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last
  accessed May 4, 2020).
                                              6

Case 1:15-cr-00039-CLC-SKL Document 334 Filed 05/06/20 Page 6 of 7 PageID #: 6077
  1, 332 at 2, 333 at 1.) He observes that the real scope of the problem is unknown, given the small

  numbers of tests that have been administered. (Doc. 327 at 9.) He further notes that he will need

  to be transported to a local pretrial facility for his resentencing hearing, and that such facilities

  create an ideal environment for the transmission of contagious diseases. (Id. at 6–7.)

         The Government acknowledges that “some courts have determined that the heightened

  threat posed by COVID-19 to an inmate with a documented risk factor in a detention facility with

  confirmed cases of COVID-19 presents a ‘unique combination of circumstances’ that meets the

  exceptional circumstances requirement.” (Doc. 331 at 9 (quoting United States v. Felix, Case No.

  5:19CR711, 2020 WL 1677494, at *2 (N.D. Ohio Apr. 6, 2020).)

         Defendant has not shown by clear and convincing evidence that he is not likely to pose a

  danger to other persons or the community. Because such a finding is a requirement for release

  pending resentencing, a finding regarding exceptional circumstances is not necessary to the

  Court’s disposition of Defendant’s motion.



  IV.    CONCLUSION

         Defendant has not shown by clear and convincing evidence that he is not likely to pose a

  danger to other persons or the community. The Court accordingly DENIES Defendant’s motion

  for release on bond pending resentencing, as supplemented (Docs. 327, 328, 333).


         SO ORDERED.

         ENTER:


                                                        /s/____________________________
                                                        CURTIS L. COLLIER
                                                        UNITED STATES DISTRICT JUDGE


                                                   7

Case 1:15-cr-00039-CLC-SKL Document 334 Filed 05/06/20 Page 7 of 7 PageID #: 6078
